Case: 13-20376      Document: 00512650683         Page: 1    Date Filed: 06/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-20376                               FILED
                                  Summary Calendar                          June 3, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDRE MCDANIELS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:12-cr-167-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Andre McDaniels appeals the sentences imposed
following his guilty-plea conviction on nine counts of tampering with a witness
by corrupt persuasion.        The district court sentenced him to 78 months of
imprisonment on each count, with those sentences to run concurrently with
each other but consecutively to federal sentences that McDaniels was already
serving following prior convictions on charges of coercion and enticement.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20376     Document: 00512650683     Page: 2   Date Filed: 06/03/2014


                                  No. 13-20376

      McDaniels argues that the sentences imposed by the district court were
substantively unreasonable because the district court did not afford adequate
weight to the applicable guidelines range – U.S.S.G. § 5G1.3 in particular – in
its balancing of the 18 U.S.C. § 3553(a) factors. See Gall v. United States, 552
U.S. 38, 50-51 (2007). He did not object on this basis in the district court,
however, so plain error review applies. See United States v. Peltier, 505 F.3d
389, 391-92 (5th Cir. 2007). McDaniels does not attempt to show that the
alleged error either “affected [his] substantial rights” or “seriously affect[ed]
the fairness, integrity or public reputation of judicial proceedings,” however, so
he cannot establish reversible plain error. Puckett v. United States, 556 U.S.
129, 135 (2009) (internal quotation marks and citations omitted); see also
United States v. Williams, 620 F.3d 483, 496 (5th Cir. 2010).
      AFFIRMED.




                                        2